SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Amendment No. Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2) ) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 PRINCIPAL FUNDS, INC (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 . 1.) Title of each class of securities to which transaction applies: 2.) Aggregate number of securities to which transaction applies: 3.) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4.) Proposed maximum aggregate value of transaction: 5.) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1.) Amount Previously Paid: 2.) Form, Schedule or Registration Statement No.: 3.) Filing Party: 4.) Date Filed: Principal Global Diversified Income Fund Managing Risk Exposures to Help Optimize Risk-Adjusted Yield Principal Management Corporation’s portfolio construction process includes the constant monitoring of portfolio risk in their quest to optimize the risk-adjusted yield profile for the Principal Global Diversified Income Fund. As a result, Principal Management Corporation has made the following enhancements to the Fund: Added master limited partnerships (MLPs) to the existing call option overwriting strategy 1 – With the addition of MLPs, all of the equity-oriented strategies are now part of the Fund’s call option overwriting strategy, which is sub-advised by Guggenheim Partners Investment Management, LLC (Guggenheim). This addition is designed to further reduce the risk of the portfolio. Through the first half of 2012, the call option overwriting strategy reduced the volatility of the equity portion of the Fund by approximately 25%. 2 Added two additional high yield sub-advisors, DDJ Capital Management, LLC (DDJ) and Post Advisory Group, LLC (Post) – Guggenheim has sub-advised the high yield sleeve of the Fund since September 2009. In that time, Guggenheim’s allocation has grown from approximately $30 million to close to $1.9 billion as of September 30, 2012, representing 38% of the Fund. Given the size of this allocation, Principal Management Corporation felt it was prudent to proactively hire two additional complementary high yield managers. They believe the addition of these managers should provide the following benefits: 1. Diversify manager risk. 2. Provide additional capacity. 3. Support the yield bias of the Fund. DDJ will be funded in October 2012. Post, an affiliate of the Principal Financial Group
